Case 2:20-cv-11274-SVW-SK Document 43 Filed 02/18/21 Page 1 of 2 Page ID #:329




    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9      CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
   10
   11
                                                Case No. 2:20-cv-11274-SVW-SK
   12 PETER HYOGUCHI, et al.
                                                Judge: Hon. Stephen V. Wilson
   13             Plaintiffs,
   14                                           ORDER GRANTING
             v.                                 STIPULATION REGARDING
   15
                                                REMAND
   16 WESTFIELD, LLC., et al.
                                                  Complaint Filed: November 10, 2020
   17
                                                  Removal Date: December 12, 2020
   18              Defendants.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                  [PROPOSED] ORDER GRANTING STIPULATION RE: REMAND
Case 2:20-cv-11274-SVW-SK Document 43 Filed 02/18/21 Page 2 of 2 Page ID #:330




    1        The Court has received and reviewed the Stipulation Regarding Remand
    2 submitted by all parties to this action. Based on the Stipulation and good cause
    3 appearing, the Court HEREBY ORDERS THAT:
    4        1. The Stipulation is GRANTED;
    5        2. Plaintiffs’ motion for remand, (ECF No. 28), is withdrawn;
    6        3. Indect USA Corp.’s opposition to the consolidation of this matter with
    7           Navarro et al v. Ski Data, Inc. et al, No. 2:20-cv-07370-SVW-SK,
    8           (Navarro ECF No. 47); is withdrawn;
    9        4. If the Court remands Navarro, it will remand this matter simultaneously
   10           under CAFA’s discretionary remand provision, 28 U.S.C. § 1332(d)(3);
   11           and
   12        5. If the Court denies remand in Navarro, Plaintiffs in this matter shall not
   13           file any new remand motion.
   14 IT IS SO ORDERED
   15
        Date:   February 18, 2021
   16
   17
                                                    By:
   18                                                     Hon. Stephen V. Wilson
   19                                                     U.S. District Judge
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                1
                   [PROPOSED] ORDER GRANTING STIPULATION RE: REMAND
